DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 11 (Amended):
	The antenna assembly of claim 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2, 3, 6, 7, 8, 11 and 12, a combination of limitations that “a WAAS GPS antenna mounted within the interior and operating at a first frequency; an L-band monopole antenna mounted within the interior and extending from the ground plane comprising an upper portion and a lower portion separated by a gap; and a conductive rod having a decreased diameter coupled at a first end to the upper portion, and coupled at a second opposing end to the lower portion ... wherein the rod forms the inductor for the trap; and wherein the ground plane comprises a first fastener, the lower portion of the L-band monopole antenna comprises a second fastener couplable to the first fastener, and wherein the lower portion of the L-band monopole antenna is coupled to the ground plane via the first and second fasteners.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 14, 15, 16, 17 and 22, a combination of limitations that “a first antenna mounted within the interior and operating at a first frequency; a monopole antenna mounted within the interior, comprising an upper portion and a lower portion separated by a gap; a conductive rod having a decreased diameter coupled at a first end to the upper portion, and coupled at a second opposing end to the lower portion; and an electronic trap comprising a parallel-tuned tank circuit coupled to the monopole antenna and tuned to the first frequency of the first antenna ... and wherein the rod forms the inductor for the trap.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 19-20, a combination of limitations that “a WAAS GPS antenna and an L-band monopole antenna coupled to a common ground plate, and including a trap comprising a parallel-tuned tank circuit coupled to the L-band monopole antenna to prevent the L-band monopole antenna from affecting gain and radiation patterns of the WAAS GPS antenna; wherein the ground plate comprises a first fastener, the L-band  monopole antenna comprises a second fastener coupleable to the first fastener, and wherein the L-band monopole antenna is coupled to the ground plane via the first and second fasteners.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845        

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845